Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Physical quantity detecting device having a circuit board including a flat margin region wider than a width of the chip package.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, it is unclear as to how the structure of the physical quantity detection device as claimed would function as a detection device when one chip package is mounted on another adjacent circuit board of another detection device. When would the flow sensor (205) on the first chip package be inserted into the flow path if it is mounted on another circuit board? It seems that such a step is part of bulk production of the detection device and not an end product.
Regarding to claim 9, “the main passage” lacks antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 6 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Yogo et al. (2017/0211958) (hereinafter Yogo).
Regarding claim 1, Yogo teaches a physical quantity detection device (300) that detects a physical quantity of a measured gas flowing in a main passage, the physical quantity detection device comprising: a flow sensor (602) that detects a flow rate of the measured gas; an LSI (414) that drives the flow sensor; a chip package (403) formed by sealing the flow sensor and a lead frame (401) supporting the LSI using resin (Fig. 7-1, para 0129-0130); and a circuit board (400) on which the chip package is mounted, wherein a part of the chip package including the flow sensor is fixed to the circuit board with the chip package protruding laterally from an end of the circuit board (Fig. 7-1).
Regarding claim 2, Yogo teaches the circuit board has a rectangular shape with an aspect ratio being greater than 1, and a part of the chip package including the flow sensor is disposed so as to protrude with respect to a long side of the circuit board (Fig. 3-1).
Regarding claim 6, Yogo teaches the flow sensor and the LSI are integrally formed in an identical semiconductor element Fig. 7-1).
Claim 1 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ishitsuka et al. (2016/0146652) (hereinafter Ishitsuka).
Regarding claim 1, Ishitsuka teaches a physical quantity detection device (200) that detects a physical quantity of a measured gas flowing in a main passage, the physical quantity detection device comprising: a flow sensor (200a) that detects a flow rate of the measured gas; an LSI (103) that drives the flow sensor; a chip package (100) formed by sealing the flow sensor and a lead frame supporting the LSI using resin (Fig. 2B); and a circuit board (lead frame 102) on which the chip package is mounted, wherein a part of the chip package including the flow sensor is fixed to the circuit board with the chip package protruding laterally from an end of the circuit board (Fig. 2B).
Claim 1 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Itakura (2018/0023496).
Regarding claim 1, Itakura teaches a physical quantity detection device (100) that detects a physical quantity of a measured gas flowing in a main passage, the physical quantity detection device comprising: a flow sensor (4) that detects a flow rate of the measured gas; an LSI (para 0174) that drives the flow sensor; a chip package (4a, Fig. 2) formed by sealing the flow sensor and a lead frame supporting the LSI using resin (para 0174); and a circuit board (15) on which the chip package is mounted, wherein a part of the chip package including the flow sensor is fixed to the circuit board with the chip package protruding laterally from an end of the circuit board (Fig. 2).
Claim 1 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Sakurai et al. (2005/0252487) (hereinafter Sakurai).
Regarding claim 1, Sakurai teaches a physical quantity detection device (60) that detects a physical quantity of a measured gas flowing in a main passage, the physical quantity detection device comprising: a flow sensor (61, para 0093) that detects a flow rate of the measured gas; an LSI (410) that drives the flow sensor; a chip package (Fig. 11) formed by sealing the flow sensor and a lead frame supporting the LSI using resin; and a circuit board (11) on which the chip package is mounted, wherein a part of the chip package including the flow sensor is fixed to the circuit board with the chip package protruding laterally from an end of the circuit board (Fig. 2B).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yogo.
Regarding claim 3, Yogo teaches all the claimed features except for the circuit board includes a margin region where an electronic component is not mounted, the margin region being provided on a surface of the circuit board on which the chip package is mounted and at a position biased in a short-side direction with respect to the chip package, and a width of the margin region in a longitudinal direction of the margin region is greater than or equal to a width of the chip package. It would be obvious to a person having ordinary skill in the art to provide a margin region provided on the surface of the circuit board on which a chip package is mounted since such an arrangement would be more stable and prone from damage as the chip package would have extra support and at the same time reduce the size of the circuit board.
Regarding claim 4, Yogo teaches all the claimed features except for the margin region having a size that accepts a protruding portion of the chip package mounted on another adjacent circuit board with a plurality of the circuit boards being disposed in a protruding direction of the chip package. Such a feature seems to be used in mass production of a plurality of detection devices and would be obvious to do so.
Regarding claim 5, while Yogo does not explicitly teach the margin region having a region in which a circuit component is not mounted and a circuit wiring is provided, it would be within the scope of a skilled individual to design such in order to arrange multiple detection devices onto a single circuit board to reducing the size by later cutting each device separately for use as a detection device in separate paths. This is nothing more than an arrangement for preparation of mass production.
Regarding claim 7, Yogo teaches the short side of the circuit board is provided along an insertion direction, but would be obvious to arrange the circuit board with electronic components such that the long side of the circuit board is provided along the insertion direction as it would be nothing more than an obvious matter of design choice.
Regarding claim 8, Yogo teaches a circuit chamber (235) that accommodates the circuit board (Fig. 6A); and a sub-passage in which the flow sensor is disposed, wherein an inlet of the sub-passage is provided on a downstream side with respect to an upstream sidewall of the circuit chamber (Fig. 3-1, para 0066).
Regarding claim 9, Yogo teaches a flange (311) fixed to the main passage (124) such that the circuit chamber and the sub-passage are located in the main passage, wherein a pressure sensor, the chip package, a humidity sensor, and a temperature sensor are mounted on the circuit board in order closest to the flange (para 0054, 0068, 0082).
Regarding claim 10, Yogo teaches the temperature sensor is provided on the upstream side of an upstream outer wall and on the upstream side of an inlet of the sub-passage, but does not provide on the downstream side. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the temperature sensor on either side in order to measure the ambient temperature of the flowing medium.
Regarding claim 11, the chip package having a narrowed shape that is narrowed in a width direction and a thickness direction is nothing more than an obvious matter of design choice that would be designed that would function equally as the known structures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187.  The examiner can normally be reached on Mon-Thu: 6:30-4:30; Mon: Telework; Tue-Thu: On Campus; Fri: Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                            6/28/2021